NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No.    19-55231

                Plaintiff-Appellant,            D.C. No. 5:17-cv-02379-VBF-
                                                MRW
 v.

CORONA POLICE DEPARTMENT,                       MEMORANDUM*
official capacity; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Arthur Lopez appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging violations of the Fourth Amendment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Blankenhorn v.

City of Orange, 485 F.3d 463, 470 (9th Cir. 2007). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Lopez failed

to raise a genuine issue of material fact as to whether defendants’ decision to

impound his vehicle was not justified under the community caretaking exception to

the Fourth Amendment’s warrant requirement, given that his vehicle was parked

blocking a private driveway. See United States v. Cervantes, 703 F.3d 1135, 1141

(9th Cir. 2012) (“Under the community caretaking exception, police officers may

impound vehicles that jeopardize public safety and the efficient movement of

vehicular traffic.” (citation and internal quotation marks omitted)); Clement v. City

of Glendale, 518 F.3d 1090, 1094 (9th Cir. 2008) (“The costs and burdens on the

car owner associated with a tow can only be justified by conditions that make a

tow necessary and appropriate, such as that the car is parked in the path of traffic,

blocking a driveway, obstructing a fire lane or appears abandoned”).

      The district court did not abuse its discretion in sanctioning Lopez because

Lopez knowingly submitted a materially doctored document to the district court for

an improper purpose. See Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills,

482 F.3d 1091, 1094-97 (9th Cir. 2007) (affirming sanctions where party

photocopied records in a way to support misleading date calculation; conduct was

a “fraud on the court”); F.J. Hanshaw Enters. v. Emerald River Dev., 244 F.3d

1128, 1135 (9th Cir. 2001) (standard of review).

      The district court did not abuse its discretion in denying Lopez’s motion for



                                          2                                     19-55231
reconsideration because Lopez set forth no valid grounds for reconsideration. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Federal Rules of Civil Procedure 59 and 60).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          3                                       19-55231